TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00858-CV



                                    M. Z. and R. B., Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
           NO. 13-1310, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                M.Z. and R.B. appeal the trial court’s final order terminating their parental rights to

their child, K.F.B., following a bench trial.1 See Tex. Fam. Code § 161.001. They challenge the

sufficiency of the evidence to support the trial court’s findings as to the predicate statutory grounds

and the child’s best interest. See id. § 161.001(1)(D), (E), (2). For the reasons that follow, we affirm

the trial court’s final order of termination.


                                          BACKGROUND

                K.F.B. was born on April 2, 2009, and lived with both of her parents in California

until the child and R.B., the father, moved to Texas in 2011. R.B. was abusing prescription drugs




        1
         We use initials to refer to appellants and their child. See Tex. Fam. Code. § 109.002(d);
Tex. R. App. P. 9.8. Appellants are represented by different counsel and filed separate briefs with
this Court.
and moved to Texas to receive help from his father.2 M.Z. came to Texas a few months later and

moved into a travel trailer with them. The trailer was on R.B.’s father’s property. R.B.’s father lived

with his wife in a house on the property, and they helped take care of the child. R.B.’s father’s wife,

however, was in a serious accident in September of 2012. As a result of the accident, she is a

quadriplegic. After the accident, R.B.’s father and his wife were away from home for extended

periods of time and were unable to provide the same level of support to M.Z., R.B., and the child.

               The relationship between R.B. and M.Z. was volatile and unhealthy. According to

M.Z., R.B. physically, emotionally, and sexually abused her. After R.B.’s father’s wife’s accident,

the home situation worsened. M.Z. left R.B., taking the child with her, and went to a women’s

shelter in February 2013.

               Around this time, the Department of Family and Protective Services and the police

became involved with the family. The police became involved after the child made an outcry

statement to M.Z. of sexual abuse by R.B. The child was interviewed by a forensic interviewer in

March 2013 concerning the sexual abuse allegations, and M.Z. was interviewed in April 2013 by a

peace officer investigating the sexual abuse allegations. The child told the interviewer that R.B.

touched her “privates” with his fingers and put his “private” inside her “private,” that R.B. “hurt”

her, that she was “screaming” for her mother, and that R.B. told her that he would “kill” her if she

told anyone.3 M.Z. told the officer about the child’s outcry of R.B.’s sexual abuse and threat with



       2
         Whether R.B. was abusing drugs was disputed at trial. R.B. testified that he took pain
medication for an injury and that doctors had prescribed the medication.
       3
          During the interview, the child identified the locations of different body parts including
“privates” on pictures of a girl and boy provided by the interviewer.

                                                  2
a knife to never disclose the sexual abuse. R.B. was arrested in April 2013 and indicted for

aggravated sexual abuse assault of a child under six years of age and for indecency with a child by

sexual conduct. A protective order to protect the child and M.Z. from R.B. was entered.

               R.B. remained in jail after his arrest. M.Z. and the child communicated with R.B. by

telephone, and M.Z. brought the child with her to the jail to visit R.B. several times in May and June

2013. On June 6, 2013, the child was interviewed again by a forensic interviewer, and she recanted

her allegations against R.B. and made allegations against her grandfather, R.B.’s father. Around this

time, the Department received a referral alleging neglectful supervision of the child by M.Z. based

on the jail visits with R.B. A warrant was issued for M.Z.’s arrest on June 20, 2013, for violating

the protective order as a party to the offense. See Tex. Penal Code §§ 7.01–.02, 25.071.4 M.Z. also

was indicted for the offense of endangering a child and a capias was issued on July 12, 2013.

               The Department filed a petition for termination of parental rights on June 21, 2013.

On July 1, 2013, an adversary hearing was held pursuant to section 262.205 of the Family Code, and

the trial court entered temporary orders. See Tex. Fam. Code § 262.205. In its temporary orders,

the trial court waived the requirement of a service plan based on aggravated circumstances for both

parents. See id. § 262.2015(b)(3)(E), (I).


       4
          In the affidavit of probable cause for arrest warrant, the peace officer averred: (i) the
protective order ordered R.B. not to communicate with M.Z. or the child or to go within 200 yards
of M.Z. or the child; (ii) during the visits to the jail in May and June, the child was within 200 yards
of R.B. and directly communicated with him; and (iii) by taking the child to the jail, M.Z.
encouraged the commission of the offense of violation of the protective order. See Tex. Penal Code
§§ 7.02(a)(2) (“A person is criminally responsible for an offense committed by the conduct of
another if: . . . acting with intent to promote or assist the commission of the offense, he solicits,
encourages, directs, aids, or attempts to aid the other person to commit the offense.”), 25.071
(offense of violation of protective order preventing offense caused by bias or prejudice).

                                                   3
                The case proceeded to a bench trial in November 2013. M.Z. was in California and

did not personally appear for the trial.5 The witnesses included a clinical social worker who provided

therapy to the child, the forensic interviewers of the child, the program director at one of the child

advocacy centers where the child’s forensic interview occurred, R.B., R.B.’s father and stepbrother,

the child’s guardian ad litem, a Child Protective Services (CPS) caseworker who was assigned to the

case, and the peace officer who investigated the sexual abuse allegations and interviewed M.Z. The

exhibits included the video recordings of the forensic examiners’ interviews of the child and the

officer’s interview of M.Z. and the audio recordings of conversations between R.B., M.Z., and the

child on the telephone and during jail visits. The indictments of R.B. for aggravated sexual abuse

assault of a child under six years of age and for indecency with a child by sexual conduct, the

complaints and warrant for M.Z.’s arrest for the offense of violating the protective order, and the

indictments and capias for the offense of endangering a child also were admitted as exhibits. At the

time of the trial, the arrest warrant and capias remained outstanding.

                The trial court terminated R.B.’s parental rights based on section 161.001(1)(E) of

the Family Code and M.Z.’s rights based on section 161.001(1)(D) and its findings that termination

of both parents’ rights was in the child’s best interest. See id. § 161.001(1)(D), (E), (2). Both

parents filed motions for new trial, which were denied. This appeal followed.




       5
           M.Z. appeared by and through her attorney.

                                                  4
                                            ANALYSIS

               To terminate parental rights, the Department has the burden to prove one of the

predicate grounds in section 161.001(1) of the Family Code and that termination is in the best

interest of the child. See id. § 161.001(1), (2); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). The

applicable standard of proof is the clear and convincing standard. Tex. Fam. Code § 161.206(a); see

In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002) (due process requires clear and convincing standard

of proof in parental termination cases). The clear and convincing standard is “‘that measure or

degree of proof which will produce in the mind of the trier of fact a firm belief or conviction as to

the truth of the allegations sought to be established.’” In re C.H., 89 S.W.3d 17, 23 (Tex. 2002)

(quoting State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979)); see also Tex. Fam. Code § 101.007

(defining “clear and convincing evidence”). Although “parental rights are of constitutional

magnitude,” “it is also essential that emotional and physical interests of the child not be sacrificed

merely to preserve that right.” In re C.H., 89 S.W.3d at 26.

               Appellants raise legal and factual sufficiency challenges to the evidence. Legal

sufficiency review of the evidence to support a termination finding requires a court to “look at all

the evidence in the light most favorable to the finding to determine whether a reasonable trier of fact

could have formed a firm belief or conviction that its finding was true.” In re J.F.C., 96 S.W.3d at

266. In reviewing the factual sufficiency of the evidence to support a termination finding, an

appellate court reviews the record to determine “whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction about the truth of the State’s allegations.” In re C.H.,
89 S.W.3d at 25; see also In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (describing factual



                                                  5
sufficiency standard of review in appeals from termination orders and noting that appellate court

“must give due deference” to factfindings and “not supplant” its own judgment).


Termination of R.B.’s parental rights under section 161.001(1)(E)

                As part of his appellate issue, R.B. challenges the factual sufficiency of the evidence

to support termination of his parental rights under section 161.001(1)(E) of the Family Code. See

Tex. Fam. Code § 161.001(1)(E). The trial court found by clear and convincing evidence that R.B.

“engaged in conduct or knowingly placed the child with persons who engaged in conduct which

endangers the physical or emotional well-being of the child [K.F.B.].” See id. R.B. urges that the

evidence is factually insufficient to support the trial court’s finding because there was no medical

evidence to show that a sexual assault had occurred and M.Z. “coached” the child before both

forensic interviews.

                “‘Endanger’ means ‘to expose to loss or injury; to jeopardize.’” In re M.C.,

917 S.W.2d 268, 269 (Tex. 1996) (quoting Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987)). “Although ‘endanger’ means more than a threat of metaphysical injury or the

possible ill effects of a less-than-ideal family environment, it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” Id. The relevant inquiry under section

161.001(1)(E) is whether evidence exists that the endangerment of the child’s well-being was “the

direct result of Appellant’s conduct, including acts, omissions, or failures to act.” In re M.E.-M.N.,

342 S.W.3d 254, 262 (Tex. App.—Fort Worth 2011, pet. denied) (citation omitted). “Additionally,

termination under subsection (E) must be based on more than a single act or omission; the statute

requires a voluntary, deliberate, and conscious course of conduct by the parent.” Id.

                                                   6
               Here, the trial court could have credited the evidence of R.B.’s sexual abuse of the

child and R.B.’s imprisonment to support a finding that R.B. engaged in a conscious course of

conduct that endangered the child. See Boyd, 727 S.W.2d at 533 (“[I]mprisonment is certainly a

factor to be considered by a trial court on the issue of endangerment.”). The video recordings of the

forensic examiners’ interviews of the child in March and June 2013 and the officer’s interview of

M.Z. in April 2013 were admitted as exhibits. Although the child recanted the allegations against

R.B. in the second interview, there was evidence that supported a finding that the child was

“coached” prior to that interview. The program director, who was also a forensic examiner, testified

that visiting the father could have had a “huge impact,” that it is not very hard to get a pre-school

child to change her story, and the director did not see the same “red flags” in the first interview as

she saw in the second one.6 It was undisputed that M.Z. took the child to the jail to visit R.B.

multiple times between the first and second interviews.

               During her interview with the officer in April 2013, M.Z. told the officer that she

believed the child’s allegations against R.B. and that her child’s “privates” hurt and were irritated

after they moved to Texas. She took the child to the emergency room on more than one occasion

because there was blood in her child’s urine and the urine was “cloudy.” The child also told M.Z.

that R.B. had threatened her with a knife if she told anyone what had happened, and R.B. asserted

his right to remain silent under the Fifth Amendment when questioned if he ever had sexual contact

with his child. See U.S. Const. amend. V; Texas Capital Secs., Inc. v. Sandefer, 58 S.W.3d 760, 779




       6
         In the second interview, the child told the forensic examiner that R.B. “told” her that it was
“all about grandpa.”

                                                  7
(Tex. App.—Houston [1st Dist.] 2001, pet. denied) (citing Baxter v. Palmigiano, 425 U.S. 308, 318

(1976)) (noting that factfinder in civil case “may draw an adverse inference against a party who

pleads the Fifth Amendment”); see also Tex. R. Evid. 513(c). In contrast with his son’s testimony,

R.B.’s father affirmatively denied any sexually inappropriate conduct with the child.7

               Further, there was also evidence that R.B. abused drugs while taking care of the child.

R.B. admitted that he took pain medication for an injury, R.B.’s father testified that his son had a

problem with prescription drugs, M.Z. stated that R.B. was a “drug addict” in her interview with the

officer, and R.B. again invoked his right to remain silent when asked whether he had taken care of

his child while under the influence of pain medication. See In re J.O.A., 283 S.W.3d 336, 345 (Tex.

2009) (“[A] parent’s use of narcotics and its effect on his or her ability to parent may qualify as an

endangering course of conduct.”); Pruitt v. Texas Dep’t of Family & Protective Servs., No. 03-10-

00089-CV, 2010 Tex. App. LEXIS 10272, at *15 (Tex. App.—Austin Dec. 23, 2010, no pet.) (mem.

op.) (noting that evidence of drug use was relevant to issue of endangerment and that “evidence that

a parent abused drugs while children were in her custody supports a finding of termination” (citing,

among other authority, In re J.O.A., 283 S.W.3d at 346)).

               Multiple witnesses also testified about the abusive relationship between R.B. and

M.Z. See In re M.R., 243 S.W.3d 807, 818–19 (Tex. App.—Fort Worth 2007, no pet.) (holding that

evidence of exposing a child to domestic violence supports an endangerment finding under

subsections (D) and (E)); In re S.D., 980 S.W.2d 758, 763 (Tex. App.—San Antonio 1998, pet.


       7
          In the second interview, the child told the forensic examiner that her uncle, R.B.’s
stepbrother, was present when her grandfather touched her “privates.” But the stepbrother testified
that he had never seen the grandfather have inappropriate sexual contact with the child.

                                                  8
denied) (noting that conduct subjecting child to life of instability and uncertainty endangers a child’s

emotional and physical well-being). The clinical social worker testified that the child described

domestic violence at home, including that R.B. “tried to throw mother out a window” and “hit” and

“hurt” her. R.B.’s father testified that M.Z. and R.B. “had a volatile relationship. A lot of yelling

and screaming and threatening and cursing,” which “[o]ften” occurred in front of the child. During

her interview with the officer, M.Z. described numerous incidents in which R.B. was “choking,”

“yelling,” “push[ing],” “dragg[ing],” and “torturing” her. According to M.Z., the child witnessed

many of these incidents.

                Based on our review of the record, we conclude that the evidence was such that the

trial court reasonably could have formed a firm belief or conviction that R.B. engaged in conduct that

endangered the physical or emotional well-being of the child. See Tex. Fam. Code § 160.001(1)(E);

In re C.H., 89 S.W.3d at 25. Thus, we conclude that the evidence was factually sufficient to support

the trial court’s finding as to R.B. under section 161.001(1)(E) and overrule the part of R.B.’s issue

challenging this finding.


Termination of M.Z.’s rights under section 161.001(1)(D)

                In her first appellate issue, M.Z. challenges the legal and factual sufficiency of the

evidence to support termination of her parental rights under section 161.001(1)(D) of the Family

Code. See Tex. Fam. Code § 161.001(1)(D). The trial court found by clear and convincing evidence

that M .Z. “knowingly placed or knowingly allowed the child [K.F.B.] to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child [K.F.B.].” See id.




                                                   9
               The focus of subsection (D) is “the child’s living environment, rather than the

parent’s conduct, though parental conduct is certainly relevant to the child’s environment.” In re

A.S., 261 S.W.3d 76, 83 (Tex. App.—Houston [14th Dist.] 2008, pet. denied). “A child is

endangered when the environment creates a potential for danger that the parent is aware of but

disregards.” In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.) (op. on

reh’g) (citing In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.));

see In re A.S., 261 S.W.3d at 83. “Inappropriate, abusive, or unlawful conduct by persons who live

in the child’s home or with whom the child is compelled to associate on a regular basis in his home

is a part of the ‘conditions or surroundings’ of the child’s home under section 161.001(1)(D).” In

re M.R.J.M., 280 S.W.3d at 502 (citing Castorena v. Texas Dep’t of Protective & Regulatory Servs.,

No. 03-02-00653-CV, 2004 Tex. App. LEXIS 3753, at *8 (Tex. App.—Austin Apr. 29, 2004, no

pet.) (mem. op.)).

               Much of the evidence described above in our analysis of R.B.’s issue demonstrates

that the child’s living environment created a potential for danger that M.Z. was aware of but

disregarded. See id. M.Z. told the officer who interviewed her in April 2013 that she believed her

child’s allegations against R.B., and she described in detail R.B.’s physical, emotional, and sexual

abuse for a period of time exceeding a year. See id.; In re M.R., 243 S.W.3d at 818–19 (exposing

child to domestic violence supports endangerment finding under subsection (D)). Even after M.Z.

left R.B. and he was arrested, M.Z. took the child to visit with R.B. in jail, despite the risks of

exposing the child to the alleged perpetrator and violating the protective order. See In re Tidwell,

35 S.W.3d 115, 119–20 (Tex. App.—Texarkana 2000, no pet.) (concluding that “not necessary for



                                                10
[mother] to have had certain knowledge that one of the offenses actually occurred” and that

“sufficient that she was aware of the potential danger to the children and disregarded the risk” to

support termination under subsection (D)).

               Viewing the evidence in the light most favorable to the endangerment finding under

subsection (D), we conclude that the trial court could have formed a firm belief or conviction that

M.Z. “knowingly placed or knowingly allowed the child to remain in conditions or surroundings

which endanger the physical or emotional well-being of the child.”            See Tex. Fam. Code

§ 160.001(1)(D); In re J.F.C., 96 S.W.3d at 266. Further, based on our review of the record, we

conclude that the evidence is such that the trial court reasonably could have formed a firm belief or

conviction about the truth of the State’s endangerment allegations against M.Z. See In re C.H.,
89 S.W.3d at 25. Thus, we conclude that the evidence was legally and factually sufficient to support

the trial court’s finding as to M.Z. under section 161.001(1)(D) and overrule M.Z.’s first issue.


Best Interest Findings

               As part of R.B.’s first issue and in M.Z.’s second issue, appellants challenge the

sufficiency of the evidence to support the trial court’s findings that termination of their respective

parental rights was in the best interest of their children. See Tex. Fam. Code § 161.001(2). R.B.

challenges the factual sufficiency of the evidence, and M.Z. challenges the legal and factual

sufficiency of the evidence to support the trial court’s best interest findings. R.B. focuses on the

Department’s lack of an approved relative placement for the child and the child’s love for her




                                                 11
parents, and M.Z. focuses on the child’s wishes and the lack of services that the Department

provided to her.8

               Factors that courts consider in assessing the best interest of a child include: (i) desires

of the child, (ii) the stability of the home or proposed placement, (iii) parental abilities, (iv) the

emotional and physical needs of the child now and in the future, (v) the emotional and physical

danger to the child now and in the future, (vi) the plans for the child by the individual or agency

seeking custody, (vii) the programs available to assist these individuals to promote the best interest

of the child, (viii) acts or omissions by the parent showing that the parent-child relationship was not

proper, and (ix) any excuses for the parent’s conduct. Holley v. Adams, 544 S.W.2d 367, 372 (Tex.

1976); see also Tex. Fam. Code § 263.307 (stating that “prompt and permanent placement of the

child in a safe environment is presumed to be in the child’s best interest” and listing factors that

court should consider “in determining whether the child’s parents are willing and able to provide the

child with a safe environment”). No one factor is controlling, and evidence presented to satisfy the

predicate ground finding may also be probative of the child’s best interest. In re C.H., 89 S.W.3d

at 28; Pruitt, 2010 Tex. App. LEXIS 10272, at *22–23.




       8
          As previously stated, the trial court waived the requirement of a service plan based on
aggravated circumstances for both parents in the temporary orders. See Tex. Fam. Code
§ 262.2015(b)(3)(E) (sexual assault), (I) (abandoning or endangering a child). Because a final order
has been entered, the temporary orders are moot and not subject to review on appeal. See
In re D.W., No. 01-13-00880-CV, 2014 Tex. App. LEXIS 4034, at *7 (Tex. App.—Houston [1st
Dist.] Apr. 11, 2014, no pet. h.) (mem. op.). Further, M.Z. has not provided the record from the
hearing on temporary orders and thus we must presume that sufficient evidence supported the trial
court’s findings. See Bennett v. Cochran, 96 S.W.3d 227, 230 (Tex. 2002) (per curiam); Schafer
v. Conner, 813 S.W.2d 154, 155 (Tex. 1991) (per curiam).

                                                  12
               Evidence supported findings that M.Z. and the child were bonded, that the child

missed her mother, and that the child loved both of her parents. Other evidence, however,

demonstrated that the parents were unable to take care of the child or to provide the child with a

stable home. R.B. was incarcerated pending trial and M.Z. had an outstanding warrant for her arrest.

R.B.’s proposed placement for the child if his rights were not terminated was for the child to live in

California with his grandmother and great-grandmother, but he did not have a plan for transporting

the child to California and he was unable to provide for the child financially. Further, other evidence

showed that the grandmother and great-grandmother were not an appropriate placement.9 As to

M.Z.’s plans for the child if her rights were not terminated, she did not appear for trial, choosing to

remain in California, but other evidence supported a finding that she hoped one day for the family

to be reunited.10 Despite the risk of violating the protective order, M.Z. maintained contact with R.B.

and allowed him to see the child after he was incarcerated.11

               In contrast with the parents’ plans for the child, the evidence showed that the child

was safe and taken care of in her current placement, a non-adoptive foster home. The clinical social



       9
         The State of California did a home study on the grandmother and great-grandmother at the
Department’s request and did not approve placement in their home. See Tex. Fam. Code § 162.102
(adoption of “Interstate Compact on the Placement of Children”). R.B.’s stepbrother also testified
that R.B. told him that R.B. moved to Texas because living with his grandmother and great-
grandmother had been a “negative environment” and that they were stealing his pain medication.
       10
           The exhibits included recent posts from Facebook by M.Z. about her child and R.B. and
the audio recordings from phone conversations and jail visits between R.B., M.Z, and the child from
April 19, 2013, to June 19, 2013.
       11
          In one of the first audio recordings of conversations between M.Z. and R.B., they discuss
the protective order and R.B. tells M.Z. that violating the protective order could put him in jail for
a year. The child is also heard during this conversation.

                                                  13
worker testified that the child was “adjusting very well” to her new school, home, and circumstances.

The Department’s plan for the child was for adoption by a relative if the parents’ rights were

terminated. The Department was considering placing the child with the child’s uncle, R.B.’s

stepbrother, and the stepbrother testified that he believed that the child should live with him and

his wife.

                The evidence of the relationship between R.B. and M.Z. also supported findings that

the child’s placement with either parent would be in an unstable home, that her emotional or physical

needs would not be met, and that she would be in emotional or physical danger. In addition to the

evidence of domestic violence and sexual abuse, R.B.’s father testified about his concerns for the

child’s safety while the child was living in the trailer with her parents. He described M.Z.’s “erratic”

behavior, R.B.’s “drug abuse,” and the parents’ failure to provide adequate food for the child. R.B.’s

father believed that neither parent could take care of the child. R.B.’s stepbrother testified that it was

a regular occurrence to see R.B. under the influence of drugs and that it had been about ten years

since he saw R.B. being a self-sufficient, responsible adult. R.B. answered “Yes” when asked if he

and M.Z. were “struggling” and living in “pretty rough circumstances” for over a year, and R.B.

testified that he and M.Z. were “just always arguing,” that M.Z. was “bipolar,” “erratic,” and not to

be trusted, and that he did not think that M.Z. should be the primary conservator of the child.

                Further, the trial court could have credited the evidence concerning the parents’

conduct showing that the parent-child relationships were not proper. The exhibits included the video

recordings of the forensic interviews of the child and the interview of M.Z. The clinical social

worker also testified that the relationship between the child and her parents was not appropriate. The



                                                   14
clinical social worker testified that the child was “parentified. She’s had to take on the role of

worrying about her mother after scenes of domestic violence by her account.” The clinical social

worker also testified that the child “reported feeling extremely frightened by her father” and that he

“damaged her mother, hit her, . . . and hurt her.”

                The trial court also could have credited the testimony of the guardian ad litem and the

CPS caseworker. They both testified that it was in the child’s best interest to terminate the parents’

rights. The guardian ad litem explained her reasons for her best-interest conclusion:


        Due to the nature of the abuse . . . that occurred and the fact that . . . her mother was
        not protective of her once she made those outcries.


The caseworker reasoned that termination was in the child’s best interest to give the child “some

permanency” and to “keep her safe.” The caseworker testified that M.Z. “has shown that she’s not

going to be protective of [the child], so I think in order to keep [the child] safe in the future, then her

rights need to be terminated.”

                Viewing the evidence in the light most favorable to the best interest findings, we

conclude that the trial court could have formed a firm belief or conviction that terminating the

parental rights of M.Z. was in the best interest of the child. See Tex. Fam. Code § 160.001(2);

In re J.F.C., 96 S.W.3d at 266. Further, based on our review of the record, we conclude that

the evidence is such that the trial court reasonably could have formed a firm belief or conviction

that termination of the parental rights of M.Z. and R.B. was in the best interest of the child. See

In re C.H., 89 S.W.3d at 25. Thus, we conclude that the evidence was legally and factually sufficient

to support the trial court’s best interest finding as to M.Z.’s parental rights and factually sufficient

                                                    15
as to R.B.’s parental rights. We overrule M.Z.’s second issue and the part of R.B.’s issue that

challenges the trial court’s best interest finding.


                                           CONCLUSION

                  Having overruled appellants’ issues, we affirm the trial court’s final order

of termination.



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: May 22, 2014




                                                      16